MEMORANDUM **
Thompson Densmore St. Pierre appeals from the district court’s judgment and challenges the 21-month sentence imposed following his jury-trial conviction for theft, in violation of 18 U.S.C. §§ 661 and 1153(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
St. Pierre contends that the district court procedurally erred by failing to explain adequately the basis for the sentence and for its decision to run the sentence consecutively to his other federal sentences. We review for plain error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.2010), and find none. The record reflects that the court heard St. Pierre’s arguments and adequately explained the sentence in light of the 18 U.S.C. § 3553(a) sentencing factors. The court was not required to justify specifically its choice to run the sentence consecutively. See United States v. Fifield, 432 F.3d 1056, 1063-66 (9th Cir.2005).
St. Pierre also contends that his sentence is substantively unreasonable. The district court did not abuse its discretion in imposing St. Pierre’s sentence. See Gall v. United States, 552 U.S. 38, 51, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007). The within-Guidelines sentence is substantively reasonable in light of the section 3553(a) sentencing factors and the totality of the circumstances, including the need for deterrence and to protect the public. See 18 U.S.C. § 3553(a); Gall, 552 U.S. at 51, 128 S.Ct. 586.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.